DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on June 13, 2022 and is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims limitation “means for fastening” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mean” coupled with functional language “for fastening” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 6 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Claim 6 recited the limitation “means for fastening” discloses in page 6 lines 1-3 (screw, bolts).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-6, 8, 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolic et al. US. Publication (2016/0236198) hereinafter Nikolic in view of Sharman US. Publication (2013/0299618) hereinafter Sharman.
Regarding claim 24,
Nikolic discloses a protective liner (see fig.1-2) for a crusher including: 
(the reference recited gyratory crushers and conventionally, gyratory crushers disclose an upper and lower frame, a crushing head with an inner crushing shell (i.e. mantle) mounting on a main shaft, a drive shaft, an outer crushing shell and a crushing gap between the inner and outer crushing shell, see para.[0001]-[0002]), therefore a main frame, a crushing head mounted upon a main shaft and a crushing gap formed between an outer surface of the crushing head and an inner circumferential surface of a mantle provided within the main frame are inherently disclosed by reference Nikolic.
Nikolic also discloses a steel liner (108) arranged below the mantle (gyratory crusher bottom shell, or element 100) so as to cover and protect a structural element (101) of the crusher which is subject to wear (see para.[0005]); and a plurality of protective liner sections (multiple element 105 shown in fig.3) that combine to form a protective liner (105), 
wherein each of the protective liner sections (marked as 105, see fig.1) are releasably (Para.[0018]) fixed to the steel liner (108 see fig.3 below shown each protective liner sections fixed to steel liner) within the crusher, 

    PNG
    media_image1.png
    649
    1122
    media_image1.png
    Greyscale

wherein at least a part (401) of an outwardly directed surface of the protective liner (105) constituting a wear surface (see Para.[0026],[0028]), 
Nikolic does not disclose wherein each of the plurality of protective liner sections includes an elastic material layer and wear resistant inserts retained by the elastic material layer, wherein outwardly directed surfaces of the wear resistant inserts form part of the wear surface of the protective liner, wherein a surface area of the protective liner is smaller than a surface area of the steel liner so that the protective liner covers only part of the surface area of the steel liner.
Nikolic and Sharman disclose both art with similar concern (i.e. wear protection liner for gyratory crusher).

    PNG
    media_image2.png
    277
    533
    media_image2.png
    Greyscale

Sharman, in a similar art, teaches a gyratory crusher (para.[0001] and additionally fig.1-4D) having protective liner sections (3a-c, also fig 1 shows plurality of layer sections) to include an elastic material layer (In para.[0095], element 3 is recited to be composed of material and it is well known in the mechanical art (i.e. Modulus of Elasticity) that the material recited in the paragraph have a certain degree of elasticity) and wear resistant inserts (7) retained by the elastic material layer (see fig.4), wherein outwardly directed surfaces of the wear resistant inserts (7, see fig.4) form part of the wear surface of the protective liner (3, see fig.4), wherein a surface area of the protective liner (3) is smaller than a surface area of the steel liner (5, see fig.1 and 4) so that the protective liner (3) covers only part of the surface area of the steel liner (5, see fig.4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the protective liner such that it has a plurality of wear resistant inserts and wear surfaces as taught by Sharman. Examiner notes both references clearly teach the protective liner, therefore a simple substitution of Nikolic’s protective liner with that of Sharman will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 2,
The prior art Nikolic as modified by Sharman, discloses all limitations in claim 24.
Nikolic in view of Sharman, discloses wherein each of the plurality of protective liner sections (Sharman, 3a-c) are releasably fitted within the crusher by fastening the elastic material layer (Sharman, marked as 3) within the crusher.
Regarding claim 4,
The prior art Nikolic as modified by Sharman, discloses all limitations in claim 24.
Nikolic in view of Sharman, discloses wherein each of the plurality of protective liner sections (Sharman, 3a-c) further comprises at least one stiffening element (Sharman, 9), wherein the at least one stiffening element (Sharman, 9) increases the stiffness of the elastic material layer (Sharman, marked as 3 and fig.4 shown element 9 secured the whole piece (thicker) therefore increased the stiffness) in the vertical direction (Sharman, see fig.4).
Regarding claim 5,
The prior art Nikolic as modified by Sharman, discloses all limitations in claim 24.
Nikolic in view of Sharman, discloses wherein an area (Sharman, 19) of each of the plurality of protective liner sections (Sharman, 3a-c) other than the wear surface is devoid of wear-resistant inserts (Sharman, 7, see fig.1).
Regarding claim 6,
The prior art Nikolic as modified by Sharman, discloses all limitations in claim 24.
Nikolic in view of Sharman, discloses wherein means for fastening (Sharman, 9) each of the plurality of protective liner sections (Sharman, 3a-c) to the crusher are provided in an area (Sharman, 17) of the protective liner section (Sharman, 3a-c) which is devoid of wear-resistant inserts (Sharman, 7, see fig.1-2).
Regarding claim 8,
The prior art Nikolic as modified by Sharman, discloses all limitations in claim 24.
Nikolic discloses wherein the steel liner (108) is integrally formed with or provided with hooks (506) configured to support each of the plurality of protective liner sections (marked as 105, see fig.1) during assembly and/or during operation of the crusher (see Para.[0026] and [0030]).
Regarding claim 11,
The prior art Nikolic as modified by Sharman, discloses all limitations in claim 24.
Nikolic discloses wherein the main frame (the mainframe is inherent with gyratory crusher) includes a bottom shell (100), and the steel liner (108) is positioned at the top inner circumferential surface (103) of the bottom shell.(100). 
Nikolic does not disclose the steel liner to be positioned at a bottom portion of the shell and since no criticality is recited for the steel liner to be positioned at a bottom portion of the shell and well known in the mechanical art for liners to be arranged in different position deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the steel liner to be positioned at a bottom portion of the shell to ensure effectiveness of operation and reduce on downtime. Accordingly, it has been held that the particular placement of parts is an obvious design choice and would not modify the operation of the device, YYY. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nikolic in view of Sharman as applied to claim 24 above, and further in view of Anthony US. Patent (4,065,064) hereinafter Anthony.
Regarding claim 15,
The prior art Nikolic as modified by Sharman, discloses all limitations in claim 24.
Nikolic inherently discloses wherein the main shaft is coupled with the crushing head via a locking nut provided at an upper end of the main shaft (those elements are inherent with a gyratory crusher) but does not disclose the protective liner is a locking nut liner provided on an outer circumferential surface of the locking nut.
Nikolic and Anthony disclose both art with similar concern (i.e. wear protection liner for gyratory crusher).
Anthony, in a similar art, teaches a gyratory crusher (see fig.1) having at least one protective liner is a locking nut liner provided on an outer circumferential surface of the locking nut (12) (as recited in Col.3 lines 9-13, part of the circumference of the head nut in contact with the mantle element 11 is the locking nut liner since it applied to a part of the head nut). Anthony teaches the locking nut liner to be able to protect the surface of the crusher and reduce in manufacturing cost (Col.2 lines 35-37).
It would have been obvious to the skilled artisan before the effective filing date to construct the gyratory crusher of Nikolic, with a locking nut liner as taught by Anthony, to be able to protect the surface of the crusher and reduce in manufacturing cost (Col.2 lines 35-37).
Claims 25 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sawant et al. US Publication (2005/0269436) hereinafter Sawant in view of Sharman US. Publication (2013/0299618) hereinafter Sharman.
Regarding claim 25,
Sawant discloses a crusher (10) comprising: 
a main frame (12); 
a crushing head (43) mounted upon a main shaft (26), 
wherein a crushing gap (25) is formed between an outer surface of the crushing head (43) and an inner circumferential surface of a mantle (48) provided within the main frame (12); 
a drive shaft (60, see fig.3) arranged to impart a gyratory motion to the crusher head (43), 
wherein the main frame (12) includes a bottom shell (marked as 12 and 69 in fig.3) having a shaft opening (space occupied by element 60 in fig.3) for the drive shaft (60) to pass through; and 
at least one protective drive shaft liner (54,59) which is fitted within the crusher (10) and positioned to surround a portion (the portion is showed in fig.3) of the drive shaft from above the drive shaft (60 above element 69), at least a part of an outwardly directed surface of the protective drive shaft liner (54,59) constituting a wear surface (upper surface exposed to rock see fig.3), 
Sawant does not disclose the liner to be releasably fitted within the crusher and wherein the at least one liner comprises an elastic material layer and wear resistant inserts retained by the elastic material layer, wherein outwardly directed surfaces of the wear resistant inserts form part of the wear surface of the at least one liner.
Sawant and Sharman disclose both art with similar concern (i.e. wear protection liner for gyratory crusher).
Sharman, in a similar art, teaches a gyratory crusher (para.[0001] and additionally fig.1-4D) having at least one protective liner (3) to be releasably (releasable by unscrew element 9) fitted within the crusher and wherein the at least one protective liner (3) comprises an elastic material layer (marked as 3) and wear resistant inserts (7) retained by the elastic material layer (marked as 3, wherein outwardly directed surfaces of the wear resistant inserts (7 see fig 4) form part of the wear surface of the at least one protective liner (3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the protective liner such that it has a plurality of wear resistant inserts and wear surfaces. Examiner notes both references clearly teach the protective liner, therefore a simple substitution of Nikolic’s protective liner with that of Sharman will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 13,
The prior art Sawant as modified by Sharman, discloses all limitations in claim 25.
Sawant discloses wherein the main shaft (26) is mounted within a central hub (56,68), wherein at least one section of the drive shaft liner (54,59) is fixed to the central hub.
Regarding claim 14,
The prior art Sawant as modified by Sharman, discloses all limitations in claim 25.
Sawant discloses wherein the drive shaft liner (54,59) includes a first section (59) extending along a portion of the drive shaft (60) extending within the bottom shell (marked as 12 and 69 in fig.3).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 06/13/2022 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objection and 35 U.S.C. 112 rejections are withdrawn.
With regards to Applicant's arguments about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
With respect to claim 24, Applicant disagrees with the interpretation of reference Nikolic to disclose protective liner sections that are releasably fixed to the steel liner within the crusher, Applicant further stated the crusher includes a plurality of protective liner sections that are each releasably fixed to the same steel liner that is located below the mantle to form a protective liner. Such configuration is not shown in Nikolic or Sharman or a combination of these references.
With respect to claim 25, Applicant disagreed with the combination of reference Sawant and reference Sharman, Applicant further stated that no element in Sawant corresponds to a protective drive shaft liner that is releasably fitted within the crusher and position to surround a portion of the drive shaft from above as is required by claim 25
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive. 
All references (i.e. reference (Nikolic), reference (Sawant) and reference (Sharman)) are drawn to protective liner/guard structured to protect inner surfaces of gyratory crusher. With respect to claim 24, primary reference Nikolic discloses conventional the structures of a gyratory crusher with a steel liner and protective sections but is silent about the protective sections to have elastic material layer and inserts and to cure the deficiency, secondary reference Sharman is used in combination with the primary reference which teaches the protective sections having elastic material layer and inserts as claimed. Figures 2 and 3 of the primary reference Nikolic discloses protective liner sections that are fixed to the steel liner within the crusher and figures 2-3 and 5-4 showing some of the protective liner sections being released/ removed from the steel liners. Applicant also stated the crusher includes a plurality of protective liner sections that are each releasably fixed to the same steel liner that is located below the mantle to form a protective liner, however such limitation as” the same steel liner” is not in claim 24.
With respect to claim 25, primary reference Sawant discloses conventional the structures of a gyratory crusher with a steel liner and protective sections but is silent about the protective sections to have elastic material layer and inserts and to cure the deficiency, secondary reference Sharman is used in combination with the primary reference which teaches the liner to be releasably fitted within the crusher and wherein the at least one liner comprises an elastic material layer and wear resistant inserts as claimed. The primary reference discloses a protective drive shaft liner that is fitted within the crusher and position to surround a portion of the drive shaft and the secondary reference Sharman teaches a releasable protective liner in combination, is capable to be replace with the primary protective liner. Conventionally, liners are releasable for replacement after usage to protect the inner surface of shell. All references discloses protective liners with the function of protecting inner surface of gyratory crusher therefore it well known in the mechanical field to replace one protective liner to another which is proper combination. The references in combination discloses all the structures and is capable of performed as claimed.
As discussed above, the references in combination appear proper as they disclose all the limitations of the claimed invention and are maintained.
Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
August 10, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725    

/JESSICA CAHILL/Primary Examiner, Art Unit 3753